UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6719


ANTHONY JONES,

                      Plaintiff – Appellant,

          v.

JON D. OZMINT, SCDC Prison Director; WILLIE L. EAGLETON,
Warden; A. GRAVES, Grievance Cord; SGT JOHNSON, Contraband,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:10-cv-00238-HFF)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jones, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony      Jones     appeals   the    district      court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.    § 1983   (2006)      complaint.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for     the   reasons     stated     by    the    district      court.

Jones v. Ozmint, No. 3:10-cv-00238-HFF (D.S.C. May 3, 2011).                         We

dispense      with    oral    argument     because        the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2